     Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 1 of 24



                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

JOHN T. AND ESTHER N. DODERO,
LIONEL AND TAMMY ALFORD, AS
CO-TRUSTEES OF THE LIONEL D.
ALFORD, JR. AND TAMMY NIX ALFORD
REVOCABLE TRUST,
DOUGLAS B. AND SHELLY L. BUSH,
ST. JOHNS FLORIDA PROPERTIES, L.L.C.,              Case No.:
KI FLORIDA PROPERTIES, L.L.C.,
MICHAEL D. HUCKABEE AND
JANET M. HUCKABEE AS CO-TRUSTEES
OF THE ANGUS B. WILES TRUST,
CAMPING ON THE GULF LAND, L.L.C.,
SANDY SHORES PROPERTY OWNERS
ASSOCIATION, INC., TODD HARLICKA,
CHRISTOPHER F. CORRADO
EDWARD J. AND JOY L. MCMILLIAN,
JE COASTAL PROPERTIES, L.L.C., ERIC AND
DEBORAH WILHELM AS CO-TRUSTEES OF
THE ERIC AND DEBORAH WILHELM
REVOCABLE TRUST, DAVID A. BRADFORD
AS TRUSTEE OF THE ELIZABETH M.
BRADFORD REVOCABLE TRUST DATED
JULY 12, 2012, AND PARKER H. PETIT,

     Plaintiffs

     v.

WALTON COUNTY, A POLITICAL
SUBDIVISION OF THE STATE OF FLORIDA;
MICHAEL A. ADKINSON, JR., IN HIS
OFFICIAL CAPACITY AS WALTON
COUNTY SHERIFF,

     Defendants
________________________________/
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 2 of 24



                                   COMPLAINT

      John T. and Esther N. Dodero, Lionel and Tammy Alford, as co-trustees of

the Lionel D. Alford, Jr. and Tammy Nix Alford Revocable Trust, Douglas B. and

Shelly L. Bush, St. Johns Florida Properties, L.L.C., KI Florida Properties, L.L.C.,

Michael D. and Janet M. Huckabee as co-trustees of the Angus B. Wiles Trust,

Camping on the Gulf Land, L.L.C., Sandy Shores Property Owners Association,

Inc., Todd Harlicka, Christopher F. Corrado, Edward J. and Joy L. McMillian, JE

Coastal Properties, L.L.C., Eric and Deborah Wilhelm, as co-trustees of the Eric and

Deborah Wilhelm Revocable Trust, David A. Bradford as Trustee of the Elizabeth

M. Bradford Revocable Trust dated July 12, 2012, and Parker H. Petit, (collectively

“Plaintiffs”), hereby file this Complaint against Walton County (“County”) and

Walton County Sheriff Michael A. Adkinson, Jr. (“Sheriff”) (collectively

Defendants), to seek relief under the U.S. Constitution, 42 U.S.C. § 1983, and the

Florida Constitution. In support, Plaintiffs allege:

                                       Parties

      1.     Plaintiffs, John T. and Esther N. Dodero, are the owners of a beachfront

condominium property in Walton County, Florida (Parcel ID# 19-3S-18-16110-000-

0240) (“Dodero Property”). Specifically, located at 142 Beachside Dr. #24, Santa

Rosa Beach, Florida 32459, the Dodero Property includes ownership of an undivided

share of common elements appurtenant thereto, which include beachfront property

that extends seaward to the mean highwater line of the Gulf of Mexico and includes

                                          2
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 3 of 24



dry sand beach. Copies of the deed and condominium documents are included as

Composite Exhibit 1.

      2.    Plaintiffs, Lionel and Tammy Alford, are co-trustees of the Lionel D.

Alford, Jr. and Tammy Nix Alford Revocable Trust (“Alford Trust”). The Alford

Trust owns beachfront property in Walton County, Florida (Parcel ID# 34-2S-21-

42000-019-0010) (“Alford Property”). Specifically, located at 20 Sandy Beach

Road, Miramar Beach, Florida 32550, the Alford Property extends seaward to the

mean highwater line of the Gulf of Mexico and includes dry sand beach. A copy of

the deed is included in Composite Exhibit 1.

      3.    Plaintiffs, Douglas B. and Shelly L. Bush are co-owners of beachfront

property in Walton County, Florida (Parcel ID# 24-3S-19-25120-000-0302) (“Bush

Property”). Specifically, located at 659 Eastern Lake Road, Santa Rosa Beach,

Florida 32459, the Bush Property extends seaward to the mean highwater line of the

Gulf of Mexico and includes dry sand beach. A copy of the deed is included in

Composite Exhibit 1.

      4.    Plaintiff, St. Johns Florida Properties, L.L.C., is the owner of multiple

beachfront properties in Walton County, Florida (Parcel ID# 04-3S-20-34000-009-

0000 and 04-3S-20-34000-010-0000) (“St. Johns Properties”). Specifically, located

at 6061 County Highway 30A W, Santa Rosa Beach, Florida 32459, and 6039

County Highway 30A W, Santa Rosa Beach, Florida 32459, the St. Johns Properties



                                         3
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 4 of 24



extend seaward to the mean highwater line of the Gulf of Mexico and include dry

sand beach. Copies of the deeds are included in Composite Exhibit 1.

      5.     Plaintiff, KI Florida Properties, L.L.C., is the owner of beachfront

property in Walton County, Florida (Parcel ID# 33-2S-21-42170-017-0050) (“KI

Property”). Specifically, located at 747 Scenic Gulf Drive, Miramar Beach, Florida

32550, the KI Property extends seaward to the mean highwater line of the Gulf of

Mexico and includes dry sand beach. A copy of the deed is included as Composite

Exhibit 1.

      6.     Plaintiffs, Michael D. and Janet M. Huckabee are co-trustees of the

Angus B. Wiles Trust (“Wiles Trust”). The Wiles Trust is the owner of beachfront

property in Walton County, Florida (Parcel ID# 12-3S-20-34040-010-0020) (“Wiles

Property”). Specifically located at 756 Blue Mountain Road, Santa Rosa Beach,

Florida 32459, the Wiles Property extend seaward to the mean highwater line of the

Gulf of Mexico and include dry sand beach. A copy of the deed is included as

Composite Exhibit 1.

      7.     Plaintiff, Camping on the Gulf Land, L.L.C., is the owner of beachfront

property in Walton County, Florida (Parcel ID# 34-2S-21-42000-003-0000)

(“Camping Property”). Specifically, located at 10005 Emerald Coast Parkway W,

Miramar Beach, Florida 32550, the Camping Property extends seaward to the mean

highwater line of the Gulf of Mexico and includes dry sand beach. A copy of the

deed is included as Composite Exhibit 1.

                                           4
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 5 of 24



      8.    Plaintiff, Sandy Shores Property Owners Association, Inc., is the owner

of beachfront property in Walton County, Florida (Parcel ID# 35-3S-18-16033-000-

00A0) (“Shores Property”). Specifically, located at Sandy Shores Court, Inlet Beach,

Florida 32461, the Shores Property extends to the mean highwater line of the Gulf

of Mexico and includes the dry sand beach. A copy of the deed is included as

Composite Exhibit 1.

      9.    Plaintiff, Todd Harlicka, is the owner of property in the Sandy Shores

Subdivision of Walton County, Florida (Parcel ID# 35-3S-18-16030-000-0120)

(“Harlicka Property”). Specifically, located at 80 Sandy Shores Ct., Inlet Beach,

Florida 32461, the Harlicka Property by way of inclusion in the Sandy Shores

Subdivision includes an undivided ownership interest in the Shores Property which

extends to the mean highwater line of the Gulf of Mexico and includes the dry sand

beach. Copies of the deed and homeowner’s association documents are included as

Composite Exhibit 1.

      10.   Plaintiff, Christopher Corrado, is the owner of beachfront property in

the Sandy Shores Subdivision of Walton County, Florida (Parcel ID# 35-3S-18-

16033-000-0030) (“Corrado Property”).        Specifically, located at 113-A Sandy

Shores Court, Inlet Beach, Florida 32461, the Corrado Property by way of inclusion

in the Sandy Shores Subdivision also includes an undivided ownership interest in

the Shores Property which extends to the mean highwater line of the Gulf of Mexico



                                         5
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 6 of 24



and includes the dry sand beach. Copies of the deed and homeowner’s association

documents are included as Composite Exhibit 1.

      11.   Plaintiffs, Edward J. and Joy L. McMillian, are the owners of

beachfront property in Walton County, Florida (Parcel ID# 28-3S-18-16000-011-

0010) (“McMillan Property”). Specifically, located at 8016 East County Highway

30A Inlet Beach, Florida 32461, the McMillan Property extends seaward to the mean

highwater line of the Gulf of Mexico and includes dry sand beach. A copy of the

deed is included as Composite Exhibit 1.

      12.   Plaintiff, JE Coastal Properties, L.L.C., is the owner of beachfront

property in Walton County, Florida (Parcel ID# 12-3S-20-34040-010-0040) (“JE

Property”). Specifically, located at 778 Blue Mountain Road, Santa Rosa Beach,

Florida 32459, the JE Property extends seaward to the mean highwater line of the

Gulf of Mexico and includes dry sand beach. A copy of the deed is included as

Composite Exhibit 1.

      13.   Plaintiffs, Eric and Deborah Wilhelm are co-trustees of the Eric and

Deborah Wilhelm Revocable Trust (“Wilhelm Trust”). The Wilhelm Trust is the

owner of beachfront property in Walton County, Florida (Parcel ID# 03-3S-20-

34000-012-0000) (“Wilhelm Property”).          Specifically, located at 5305 County

Highway 30A W, Santa Rosa Beach, Florida 32459, the Wilhelm Property extends

seaward to the mean highwater line of the Gulf of Mexico and includes dry sand

beach. A copy of the deed is included as Composite Exhibit 1.

                                           6
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 7 of 24



      14.   Plaintiff, David A. Bradford, is the trustee of the Elizabeth M. Bradford

Revocable Trust dated July 12, 2012 (“Bradford Trust”). The Bradford Trust owns

beachfront property in Walton County, Florida (Parcel ID# 08-3S-19-25020-00A-

0130) (“Bradford Property”). Specifically located at 251 Gulf Shore Dr., Santa Rosa

Beach, Florida 32459, the Bradford Property extends to the mean highwater line of

the Gulf of Mexico and includes dry sand beach. A copy of the deed is included in

Composite Exhibit 1.

      15.   Plaintiff, Parker H. Petit, is the owner of beachfront property in Walton

County, Florida (Parcel ID# 35-3S-18-16020-00A-0160) (“Petit Property”).

Specifically, located at 145 Paradise by the Sea Boulevard, Inlet Beach, Florida

32461, the Petit Property extends to the mean highwater line of the Gulf of Mexico

and includes dry sand beach. A copy of the deed is included as Composite Exhibit

1.

      16.   Defendant, Walton County (the “County”) is a citizen of the State of

Florida, acting through its Board of County Commissioners (“Board”).

      17.   Defendant, Walton County Sheriff Michael A. Adkinson, Jr.

(“Sheriff”), is the chief law enforcement officer for Walton County and is charged

with enforcing laws in Walton County.

                                   Jurisdiction

      18.   This Court has jurisdiction under 28 U.S.C. § 1331 because Plaintiffs

raise questions under the U.S. Constitution, 42 U.S.C. § 1983 and 28 U.S.C.

                                         7
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 8 of 24



§ 1343(a)(3) because the Plaintiffs challenge the County’s deprivation of rights

under color of state law; and under 28 U.S.C. § 2201 because the Plaintiff seeks

declaratory and injunctive relief.

                                       Venue

      19.    The U.S. District Court for the Northern District of Florida is the

appropriate venue because the Defendants reside in this District, 28 U.S.C. §

1391(b)(1), and a substantial part of the events or omissions giving rise to the claim

occurred within this District, id. § 1391(b)(2). Moreover, according to the Local

Rules of the Northern District, the Pensacola Division is the appropriate venue

because the cause of action arises in Walton County, Florida.

                                General Allegations

      20.    In response to concerns over the potential spread of COVID-19, Walton

County adopted 2020-08 (“Ordinance”) on March 19, 2020. Attached as Exhibit 2.

Importantly, the Ordinance closed public beaches:

             1. All beaches within Walton County, Florida, are temporarily
                CLOSED to the public.
             2. It shall be unlawful for members of the public to access the
                beaches within Walton County.

See Exhibit 2 at ¶’s 1-2.

      21.    Prior to adoption of this Ordinance at the March 19, 2020 emergency

meeting, the County Attorney expressly stated that the Board of County

Commissioners had no authority to close privately owned beaches:


                                          8
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 9 of 24



      We don’t have the authority to keep beachfront property owners from
      using their private property.

      Um, So that being said, that we cannot keep beachfront property owners
      from their private property, and I’m trying to be upfront with everyone
      about that because I don’t want there to be confusion, um, because it
      will seem unfair to a lot of people, and I understand that.
See     https://walton.civicweb.net/document/66280?splitscreen=true&media=true.

The statements begin at minute 3, 46 seconds and minute 4, 12 seconds, respectfully.

      22.    On April 1, 2020, Governor DeSantis issued Executive Order 20-19

(“EO 20-19”) commonly referred to as the “safer at home” order. Attached as

Exhibit 3. EO 20-19 provides in relevant part that “all persons in Florida shall limit

their movements and personal interactions outside of their home to only those

necessary to obtain essential services or conduct essential activities.” See Exhibit 3

at §1(B).

      23.    EO 20-19 further defines “essential activities” to include “participating

in recreational activities (consistent with social distancing guidelines) such as

walking, biking, hiking, fishing, hunting, running, or swimming.” See Exhibit 3 at

§3(A)(ii).

      24.    On April 1, 2020, Governor DeSantis issued Executive Order 20-20

(“EO 20-20”) that amended EO 20-19. Attached as Exhibit 4. EO 20-20 amended

EO 20-19 as follows:

      Section 4 of Executive Order 20-91 should read, as follows: This Order shall
      supersede any conflicting official action or order issued by local officials in
      response to COVID-19.

                                          9
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 10 of 24



See Exhibit 4 at §1.

      25.    At an emergency meeting on April 2, 2020, the Walton County Board

of County Commissioners adopted Ordinance 2020-09 amending Ordinance 2020-

08 (hereinafter “Amended Ordinance”). Attached as Exhibit 5. The Amended

Ordinance now provides:

      1. All beaches within Walton County, Florida are temporarily CLOSED to
         the public.
      2. It shall be unlawful for members of the public any person to enter upon or
         remain on to access the beaches within Walton County.
      3. Beach shall have the same definition as contained in Chapter 22, Walton
         County Waterways and Beach Activities Ordinance. Words not defined in
         this Ordinance shall be given their common and ordinary meaning.
      4. A violation of this Ordinance shall constitute a criminal offense and shall
         be punishable as provided in Section 252.50, Florida Statutes.
See Exhibit 5 at ¶’s 1-4.

      26.    The purpose of the Amended Ordinance is to close all beaches, whether

public or private, and prohibit anyone from being on the beaches, including owners

of     private     beach      on     their     own      private     property.      See

https://walton.civicweb.net/document/66799?splitscreen=true&media=true

(emergency meeting adopting Amended Ordinance).

      27.    The County, Sheriff, Walton County Code Enforcement, and South

Walton Fire District, have been and are currently patrolling and occupying the

private beachfront properties of the Plaintiffs and other similarly situated beachfront

property owners.

      28.    The Sheriff, Walton County Code Enforcement, and South Walton Fire

                                          10
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 11 of 24



District continue to enter and occupy Plaintiffs’ private property and threaten to

arrest or fine Plaintiffs, their family members, or invitees on their private properties.

       29. The Sheriff, Walton County Code Enforcement, and South Walton Fire

District continue to enter and occupy Plaintiffs’ private property and by threat of

arrest and physical removal, prevent the Plaintiffs, their family members, or invitees

from being able to enjoy their private properties.

         Count I – Violation of the Fifth Amendment’s Takings Clause

      30.    Plaintiffs re-allege paragraphs 1- 29 above.

      31.    The Fifth Amendment to the U.S. Constitution, as applicable to the

County through the Fourteenth Amendment to the U.S. Constitution, prohibits

“private property [from] be[ing] taken for public use, without just compensation.”

      32.    Plaintiffs own certain beachfront property that the County and Sheriff

have physically occupied through officials of the County, including Sheriff deputies,

Walton County Code Enforcement and South Walton Fire District patrolling and

occupying their private properties.

      33.    The County and Sheriff, through threats of prosecution including fines

of up to $500 and jail (up to 60 days), have physically prevented Plaintiffs from

being able to use or even set foot in their own backyards. See § 775.083 (1)(e) and

775.082(4)(b), Fla. Stat.

      34.    On a daily basis, these County officials continue to enter and occupy

Plaintiffs’ private properties and prevent Plaintiffs, their family members, or invitees

                                           11
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 12 of 24



from being able to possess or physically occupy their own private properties.

      35.    County officials, including those with the Sheriff’s Office, Walton

County Code Enforcement, and South Walton Fire District have prevented Plaintiffs

from fishing and swimming from their own properties and backyards. These County

officials have declared the Gulf of Mexico waters closed to Plaintiffs which is in

direct conflict with EO 20-20 and EO 20-19. In addition, the Plaintiffs have

constitutionally protected littoral rights which includes the right to use the waters of

the Gulf that have been taken by these County officials.

      36.    The County and Sheriff, under color of state law, have physically

appropriated Plaintiffs’ beachfront properties for public use without the payment of

compensation to the Plaintiffs.

      37.    The County and Sheriff’s physical appropriation of Plaintiffs’

beachfront properties violates the Plaintiffs’ rights under the Fifth and Fourteenth

Amendments to the U.S. Constitution and 42 U.S.C. § 1983.

      38.    Plaintiffs are entitled to an award of attorney’s fees, costs, and expenses

pursuant to 42 U.S.C. § 1988.

      WHEREFORE, Plaintiffs respectfully request the Court declare that the

County’s Amended Ordinance is unconstitutional; declare the Amended Ordinance

invalid; enjoin the County and Sheriff from enforcing the Amended Ordinance;

award Plaintiffs just compensation for the temporary taking of their properties and

award Plaintiffs attorney fees and costs.

                                            12
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 13 of 24



                 Count II – Declaratory Judgment/Preemption

      39.    Plaintiffs re-allege paragraphs 1-29 above.

      40.    The Amended Ordinance is invalid as it is superseded and preempted

by the Governor’s EO 20-20.

      41.    Governor DeSantis’s EO 20-19 and EO 20-20 state that persons shall

limit “their movements and personal interactions outside of their home to only those

necessary to obtain essential services or conduct essential activities.” See Exhibit 3

at §1(B). In addition, EO 20-20 specifically preempts any local action or order

inconsistent with the EOs: “This Order shall supersede any conflicting official action

or order issued by local officials in response to COVID-19.” See Exhibit 4 at §1.

      42.    Plaintiffs’ own private property which includes the beaches that make

up their backyards and are part of their homes. The Amended Ordinance’s attempt

to ban homeowners from a portion of their property or home directly conflicts with

EO 20-19 and 20-20. Accordingly, the Amended Ordinance is invalid.

      43.    EO 20-19 further defines “essential activities” to include “participating

in recreational activities (consistent with social distancing guidelines) such as

walking, biking, hiking, fishing, hunting, running, or swimming.” See Exhibit 3 at

§3(A)(ii) (emphasis added).

      44.    County officials, including those with the Sheriff’s Office, Walton

County Code Enforcement, and South Walton Fire District have prevented Plaintiffs

from walking, fishing, and swimming from their own properties and backyards.

                                         13
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 14 of 24



These County officials have also declared the Gulf of Mexico waters closed to

Plaintiffs which is in direct conflict with EO 20-20 and 20-19. Moreover, the

Plaintiffs have constitutionally protected littoral rights that these County officials

have taken, including the right to use the waters of the Gulf.

       45.     The Amended Ordinance and the County officials’ actions prohibiting

Plaintiffs’ access to the Gulf of Mexico waters are invalid.

       WHEREFORE, Plaintiffs respectfully request the Court declare that the

County’s Amended Ordinance is invalid as being preempted by EO 20-19 and EO

20-20 and enjoin the County and Sheriff from enforcing the Amended Ordinance.

             Count III – Violation of Florida’s Constitutional Right to Privacy

       46.     Plaintiffs re-allege paragraphs 1-29 above.

       47.     Florida’s constitutionally protected right to privacy provides “the right

to be let alone and free from governmental intrusion into the person’s private

life.” Fla. Const. art. 1, § 23.

       48.     The County, Sheriff, and the Amended Ordinance are violating

Plaintiffs’ right to privacy by preventing Plaintiffs from physically being able to

occupy their own backyards, including by: 1) threats of prosecution, including fines

of up to $500 and jail (up to 60 days), which physically prevent Plaintiffs from being

able to use or even set foot in their own backyards, see § 775.083 (1)(e) and

775.082(4)(b), Fla. Stat.; and 2) physically occupying and patrolling Plaintiffs’

private properties.

                                           14
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 15 of 24



      WHEREFORE, Plaintiffs respectfully request the Court find that the County’s

Amended Ordinance violates Plaintiffs’ right to privacy; declare that the County’s

Amended Ordinance is unconstitutional; and enjoin the County and Sheriff from

enforcing the Amended Ordinance.

                      Count IV – Violation of Due Process Rights

      49.    Plaintiffs re-allege paragraphs 1-29 above.

      50.    The Fourteenth Amendment to the U.S. Constitution prohibits the

County from depriving any person of “life, liberty, or property, without due process

of law” – both procedural and substantive due process of law.

      51.    The Amended Ordinance fails to afford procedural and substantive due

process.

      52.    The Amended Ordinance is arbitrary and capricious. The Amended

Ordinance purports to be designed to “prevent the spread of COVID-19” yet it has

the opposite effect. The Amended Ordinance prevents the Plaintiffs, many of whom

own residences along the beach, from utilizing their own backyards to quarantine or

stay safe at home. The chances of a family or landowner catching or spreading

COVID-19 is far less in his or her own private backyard (where no one else should

be less they be trespassing) than traveling to the grocery store or hardware store or

other essential business.

      53.    In addition, recreating in one’s own private backyard to fish or swim,

as specifically authorized as essential recreation by the Governor in EO 20-19 is far

                                         15
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 16 of 24



safer that traveling somewhere else to recreate.

      54.    Moreover, Plaintiffs have followed the CDC guidelines and never had

a group of more than 10 people together. In addition, there is plenty of room for

compliance with social distancing. In fact, one Plaintiff’s use of his privately-owned

beach (i.e., backyard) on April 3, 2020 shows he is much further away from anyone

than he would be even within his own house:




      55.    The County’s Amended Ordinance would force family members into a

confined space within a house rather than allow them to social distance and recreate

in their sandy backyard. Or it forces them to public locations to recreate potentially

                                         16
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 17 of 24



closer to many other persons that may have COVID-19.

      56.     In reality, the purpose of the Amended Ordinance is to make

enforcement easier for the County and its officials. It is easier if no one is allowed

on the beach rather than enforcement officials having to distinguish between

property owners and non-property owners. As such, the Amended Ordinance is

arbitrary, capricious, and invalid.

      57.    The County and Sheriff, through threats of prosecution including fines

of up to $500 and jail (up to 60 days), have physically prevented Plaintiffs from

being able to use or even set foot in their own backyards. See § 775.083 (1)(e) and

775.082(4)(b), Fla. Stat.

      58.    The County and Sheriff, under color of state law, are depriving

Plaintiffs of life, liberty, and property, without procedural or substantive due process

of law.

      59.    The County’s Amended Ordinance violates Plaintiffs’ rights under the

Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

      60.    Plaintiffs are entitled to an award of attorney’s fees, costs and expenses

pursuant to 42 U.S.C. § 1988.

      WHEREFORE, Plaintiffs respectfully request the Court declare that the

Amended Ordinance is unconstitutional; enjoin the County and Sheriff from

enforcing the Amended Ordinance; and award Plaintiffs attorney fees and costs.

          Count V – Fourth Amendment Right Against Unreasonable Seizure

                                          17
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 18 of 24



      61.    Plaintiffs re-allege paragraphs 1-29 above.

      62.    The Fourth Amendment to the U.S. Constitution provides that “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable . . . seizures, shall not be violated.”

      63.    The    Amended      Ordinance      violates   Plaintiffs’   rights   against

unreasonable seizure of their real property.

      64.    The Amended Ordinance is arbitrary, capricious, and unreasonable.

The Amended Ordinance purports to be designed to “prevent the spread of COVID-

19” yet it has the opposite effect. The Amended Ordinance prevents the Plaintiffs,

many of whom own residences along the beach, from utilizing their own backyards

to quarantine or stay safe at home. The chances of a family or landowner catching

or spreading COVID-19 is far less in his or her own private backyard (where no one

else should be less they be trespassing) than traveling to the grocery store or

hardware store or other essential business.

      65.    In addition, recreating in one’s own private backyard to fish or swim,

as specifically authorized as essential recreation by the Governor in EO 20-19 is far

safer that traveling somewhere else to recreate.

      66.    Moreover, Plaintiffs have followed the CDC guidelines and never had

a group of more than 10 people together. In addition, there is plenty of room for

compliance with social distancing. In fact, one Plaintiff’s use of his privately-owned

beach (i.e., backyard) on April 3, 2020 shows he is much further away from anyone

                                           18
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 19 of 24



than he would be even within his own house:




      67.    The County’s Amended Ordinance would force family members into a

confined space within a house rather than allow them to social distance and recreate

in their sandy backyard. Or it forces them to public locations to recreate potentially

closer to many other persons that may have COVID-19.

      68.    In reality, the purpose of the Amended Ordinance is to make

enforcement easier for the County and its officials. It is easier if no one is allowed

on the beach rather than enforcement officials having to distinguish between

property owners and non-property owners. As such, the Amended Ordinance

                                         19
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 20 of 24



constitutes an unreasonable seizure of Plaintiffs’ real property and is invalid.

      69.    The County and Sheriff, through threats of prosecution including fines

of up to $500 and jail (up to 60 days), have physically prevented Plaintiffs from

being able to use or even set foot in their own backyards. See § 775.083 (1)(e) and

775.082(4)(b), Fla. Stat.

      70.    The County and Sheriff, under color of state law, have unreasonably

and unlawfully seized the Plaintiffs private beach properties.

      71.    The County’s Amended Ordinance violates Plaintiffs’ rights under the

Fourth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

      72.    Plaintiffs are entitled to an award of attorney’s fees, costs and expenses

pursuant to 42 U.S.C. § 1988.

      WHEREFORE, Plaintiffs respectfully request the Court declare that the

Amended Ordinance is unconstitutional; enjoin the County and Sheriff from

enforcing the Amended Ordinance; and award Plaintiffs attorney fees and costs.

        Count VI – Declaratory Judgment/Lack of Statutory Authority

      73.    Plaintiffs re-allege paragraphs 1-29 above.

      74.    The Amended Ordinance is invalid as Walton County lacks authority

to commandeer property in response to a declared emergency.

      75.    Direct authority to establish ordinary police regulations belongs to the

Legislature. State ex rel. Young v. Duval County, 79 So. 692, 697 (Fla. 1918) (“A

direct exercise by the Legislature of the police power is in accordance with

                                          20
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 21 of 24



immemorial governmental usage. But the subject-matter may be such that only a

general scheme or policy can with advantage be laid down by the Legislature; and

the working out in detail of the policy indicated may be left to the discretion of other

officers or tribunals.”). Thus, the State’s political subdivisions “may only exercise

such police powers as have been delegated to them by the legislature, and the

legislature has the power to withhold from, or delegate to, municipalities the exercise

of such police powers as it may deem wise and expedient to give them.” 12A Fla.

Jur. Counties and Municipal Corporations § 246

      76.    To address natural, technological, or manmade disasters, the Florida

Legislature has promulgated the State Emergency Management Act, Chapter 252,

Part I, Florida Statutes (2020) (the “Act”). § 252.32(1), Fla. Stat. (declaring the

policy and purpose of the Act). Through the Act, the Legislature has specifically

delegated certain powers and authority to the Governor and the State’s political

subdivisions related to the protection of public peace, health, and safety in the face

of an emergency. §§ 252.36; 252.38, Fla. Stat. Among the powers the Legislature

specifically delegated to the Governor is the authority to commandeer or utilize

private property if found necessary to cope with an emergency. § 252.36(5), Fla.

Stat. No such police power has been delegated to the state’s political subdivisions

in the face of any emergency. See generally § 252.38, Fla. Stat. (specifying the

emergency management powers delegated to the state’s political subdivisions).



                                          21
     Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 22 of 24



      77.   The Act prescribes with particularity that it is the Governor who has the

authority to commandeer private property in the face of a declared emergency.

The absence of any such grant indicates the Legislature’s intent that such power has

not been granted to political subdivisions. See Op. Att’y Gen. Fla. 83-59 (1983)

(concluding county lacked authority to commandeer private property to cope with a

declared state of emergency).

      78.   The Amended Ordinance commandeers Plaintiffs’ private property in

response to the declared COVID-19 emergency.            Walton County lacks any

delegation to exercise such power. As such, Walton County lacks authority to

commandeer privately owned property to address any state of emergency due to

COVID-19 and its Amended Ordinance is void and must be stricken.

      WHEREFORE Plaintiffs respectfully request the Court declare that the

County’s Amended Ordinance exceeds the County’s legislatively delegated power

and authority to respond to the declared COVID-19 emergency and enjoin the

County and Sheriff from enforcing the Amended Ordinance.

                                Relief Requested

      WHEREFORE, Plaintiffs respectfully request that this Court:

      A.    Declare that the Amended Ordinance constitutes a temporary taking of

Plaintiffs’ property under the Takings Clause of the Fifth and Fourteenth

Amendments to the U.S. Constitution and 42 U.S.C. § 1983 such that Plaintiffs are



                                        22
      Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 23 of 24



entitled to just compensation and attorney fees and costs from the County and

Sheriff;

      B.       Enjoin enforcement of the Amended Ordinance by Walton County and

the Sheriff;

      C.       Declare that the Amended Ordinance is invalid because it is conflicts

with EO 20-19 and 20-20 and is preempted;

      D.       Declare that the Amended Ordinance is invalid because it violates

Plaintiffs’ right to privacy;

      E.       Declare that the Amended Ordinance is invalid because it violates

Plaintiffs’ due process rights;

      F.       Declare that the Amended Ordinance is invalid because it violates the

Plaintiffs’ rights to be secure against unreasonable seizures under the Fourth

Amendment to the U.S. Constitution;

      G.       Declare that the Amended Ordinance is invalid because it exceeds

Walton County’s legislatively delegated authority;

      H.       Award Plaintiffs’ attorney’s fees, costs, and expenses under 42 U.S.C.

§ 1988 to be paid by the County and Sheriff; and

      G.       Grant such other relief as the Court may deem proper.




                                          23
Case 3:20-cv-05358-RV-HTC Document 1 Filed 04/06/20 Page 24 of 24



                             Respectfully submitted by:

                             /s/ D. Kent Safriet
                             D. Kent Safriet (FBN 174939)
                             Joseph A. Brown (FBN 0025765)
                             Edward M. Wenger (FBN 85568)
                             Kristen C. Diot (FBN 0118625)
                             HOPPING GREEN & SAMS, P.A.
                             119 South Monroe St., Suite 300
                             Tallahassee, FL 32301-1529
                             (850) 222-7500 / (850) 224-8551 (Fax)
                             kents@hgslaw.com
                             josephb@hgslaw.com
                             edw@hgslaw.com
                             kristend@hgslaw.com


Dated: April 6, 2020         Attorneys for Plaintiffs




                               24
